[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 AUGUST 7, 2009
                                 No. 09-10981
                                                               THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                  D.C. Docket No. 08-00376-CV-ORL-18-GJK

PEDRO GUZMAN, individually and as personal
representative of Minerva Guzman, deceased,

                                                          Plaintiff-Appellant,

                                      versus

EMERITUS CORPORATION,
d.b.a. Pavilion at Crossing Pointe,

                                                          Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                (August 7, 2009)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Pedro Guzman, individually and as personal representative of the estate of his

wife Minerva Guzman (“Guzman”), sued Emeritus Corporation (“Emeritus”), the
owner of the assisted living facility in which Mrs. Guzman resided at the time of her

injury. The complaint sought damages arising out of alleged violations of Mrs.

Guzman’s statutory rights that resulted in Mrs. Guzman falling and fracturing her hip.

(R.1-2.) Following discovery, the parties filed cross-motions for summary judgment.

Emeritus also filed a Daubert motion to preclude testimony by Guzman’s expert

witnesses.

      The district court disposed of these motions in one written order. (R.4-43.)

The court granted Emeritus’s Daubert motion and denied Guzman’s motion for

summary judgment. Having excluded Guzman’s expert witnesses’ testimony that had

been proffered to show that Emeritus had breached its duty of care to Minerva

Guzman, the court granted Emeritus’s motion for summary judgment. The court

reasoned that summary judgment was appropriate because, having ruled that

Guzman’s expert witnesses’ testimony was inadmissible, there was no evidence of

breach, proximate cause, or damages. (Id. at 8.) The court held in the alternative that,

even if Guzman’s expert witnesses’ testimony were admissible, none of the “alleged

breaches of duty could be construed as the proximate cause of Mrs. Guzman’s fall

from her bed on October 17, 2008.” (Id.) The court concluded that, without the

expert testimony, Guzman had not shown breach, proximate cause, or damages. And,

the court concluded that, even if the expert testimony were considered, Guzman had

                                           2
not shown proximate cause. The court granted summary judgment on these grounds.

Guzman filed a notice of appeal identifying the grant of Emeritus’s motion to

preclude expert witnesses’ testimony and the grant of summary judgment to Emeritus

as subjects of his appeal. (R.4-47.)

      Emeritus argues that this court has no jurisdiction over this appeal because

Guzman has not appealed a final order of the district court, but rather appealed the

order precluding his expert witnesses’ testimony. We disagree. Guzman’s notice of

appeal states that he appeals the order granting summary judgment. Additionally, his

initial brief implicitly challenges the propriety of the district court’s grant of summary

judgment to the extent that it was based on the court’s conclusion that his proffered

expert witnesses’ testimony was inadmissible. (Appellant’s Br. at 9-10.) See Fed.

Sav. & Loan Ins. Corp. v. Haralson, 813 F.2d 370, 373 n.3 (11th Cir. 1987) (“Briefs

are read liberally to ascertain issues raised on appeal.”) (citation omitted).

Accordingly, we have jurisdiction to hear Guzman’s appeal challenging the propriety

of the district court’s grant of summary judgment.

      Guzman argues at length that the district court erred in excluding the expert

witnesses’ testimony. Guzman has not, however, demonstrated that the district

court’s alternative ground for granting summary judgment – that even if the expert

testimony were admissible Guzman had not made any showing of proximate cause

                                            3
– was in error. Accordingly, we conclude that the district court properly granted

summary judgment on the ground that Guzman failed to show proximate cause. The

judgment of the district court is affirmed.

      AFFIRMED.




                                          4